NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                   No. 12-3979
                                   ___________

                                WAYNE PRATER,
                                           Appellant

                                         v.

CITY OF PHILADELPHIA; POLICE OFFICER EDWARD SOLVIBILE, Badge #1694,
          individually and as a police officer for the City of Philadelphia;
              POLICE OFFICER JOSEPH WALSH, BADGE #5315
           individually and as a police officer for the City of Philadelphia
                   ____________________________________

                  On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                      (D.C. Civil Action No. 11-cv-00667)
                  Magistrate Judge: Honorable Timothy R. Rice
                   ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                October 16, 2013
             Before: RENDELL, FISHER and GARTH, Circuit Judges

                         (Opinion filed: November 7, 2013)

                                   ___________

                                    OPINION
                                   ___________

PER CURIAM

     Wayne Prater appeals from a judgment of the United States District Court for the
Eastern District of Pennsylvania, entered after a jury trial in his civil rights case. Prater

raises essentially two claims in his brief on appeal: (1) the elimination of the only Black

juror in the jury pool violated Batson,1 and (2) the jury did not follow the instructions

given by the judge. We will dismiss the appeal.

       It is the appellant’s duty to arrange for the trial transcript, and we may dismiss an

appeal if an appellant fails to do so. See Fed. R. App. P. 3(a)(2); 10(b)(1); 3d Cir. L.A.R.

11.1; Richardson v. Henry, 902 F.2d 414, 416 (5th Cir. 1990) (dismissing appeal by

inmate in civil rights action for failure to provide a transcript). Because Prater did not

order transcripts, we have no record of the jury selection process, and similarly cannot

assess whether the jury followed the instructions given by the judge. We require the

transcript not only to assess the merits of these issues, but to determine whether Prater

preserved them for appellate review. Accordingly, we will dismiss the appeal.




1
 Batson v. Kentucky, 476 U.S. 79 (1986), holds that the 14th Amendment’s equal
protection clause bars the use of peremptory strikes to exclude jurors on the basis of race.
The Supreme Court has also extended Batson to civil cases. Edmonson v. Leesville
Concrete Co., Inc., 500 U.S. 614, 631 (1991).
                                               2